DETAILED ACTION

Claims 14-26 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 10-22-2020 were considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 14, 15, and 17-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maes et al. (US 20030088421 A1).

With respect to claim 14, Maes teaches requesting the server to establish a connection, (i.e., section 0092 teaches establishing connection). Maes teaches obtaining an operation instruction related to the operation processing which is push- transmitted from the server, by using the connection, (i.e., section 0076 teaches push transmitting operational instruction). Maes teaches executing the operation processing of the browser based on the obtained operation instruction, (i.e., section 0076 teaches executing instructions). Maes teaches obtaining an execution result of the operation processing, (i.e., section 0224 image data including changes). Maes teaches outputting the obtained execution result to the server, (i.e., section 0122 teaches return data section 0224 sending change data to server). 

 wherein the connection is established in an application layer, (i.e., section 0260 teaches application layer).

With respect to claim 17, Maes teaches wherein the operation instruction includes an activation instruction of the browser and an execution instruction of the operation processing, (i.e., section 0076 teaches pushing instructions to remote browsers).

With respect to claim 18, Maes teaches wherein the server includes a first server that transmits an activation instruction of the browser and a second server that transmits an execution instruction of the operation processing, (i.e., section 0081 and figure 7 teaches multiple servers with multiple purposes). Maes teaches the connection includes a first connection and a second connection, (i.e., section 0081 and figure 7 teaches multiple connections).  Maes teaches requesting the first server to establish the first connection, (i.e., section 0092 teaches establishing connection).  Maes teaches obtaining the activation instruction push-transmitted from the first server, by using the first connection, (i.e., section 0076 teaches push transmitting operational instruction). Maes teaches activating the browser based on the obtained activation instruction, (i.e., section 0076 teaches executing instructions). Maes teaches requesting the second server to establish the second connection, (i.e., section 0092 teaches establishing connection). Maes teaches obtaining the execution instruction push-transmitted from the second server, by using the second connection, (i.e., section 0076 teaches push transmitting operational instruction). Maes teaches and executing the operation processing of the browser based on the obtained execution instruction, (i.e., section 0076 teaches executing instructions).

With respect to claim 19, Maes teaches requesting to establish the second connection when the activation instruction is obtained; and cutting the second connection when the operation processing executed based on the execution instruction is ended, (i.e., section 0063 teaches connection at beginning and terminate connection at end).

With respect to claim 20, Maes teaches wherein the execution result includes image data of a screen to be displayed on the browser according to the operation processing, (i.e., section 0224 image data including changes).

With respect to claim 21, Maes teaches wherein the execution result includes image data responsive to a change of the screen to be displayed on the browser, (i.e., section 0224 image data including changes).

With respect to claim 22, Maes teaches wherein the execution result includes error information or timeout information to the operation processing, (i.e., section 0270 teaches errors and timeout information).

With respect to claim 23, the limitations of claim 23 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

With respect to claim 24, the limitations of claim 24 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

With respect to claim 25, the limitations of claim 25 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

With respect to claim 26, Maes teaches wherein the server transmits the operation instruction to the information processing device when a request from the user terminal device is accepted, (i.e., section 0061 teaches application requests).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. (US 20030088421 A1) in view of Kuperman et al. (US 20180278624 A1).

With respect to claim 16, Maes discloses the claimed subject matter as discussed above except wherein the connection is based on Websocket.  However, Kuperman teaches wherein the connection is based on Websocket, (i.e., section 0015 teaches websocket) in order to push data for application layer features and functionality of the host to the client(section 0015) Therefore, based on Maes in view of Kuperman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Kuperman to the system of Maes in order to push data for application layer features and functionality of the host to the client.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447